Exhibit 10.42

RESTRICTED STOCK AGREEMENT

FOR THE GRANT OF RESTRICTED STOCK UNDER THE

TIDEWATER INC. 2009 STOCK INCENTIVE PLAN AND THE

TIDEWATER INC. 2006 STOCK INCENTIVE PLAN

THIS AGREEMENT is entered into as of March 16, 2011, by and between Tidewater
Inc., a Delaware corporation (“Tidewater”), and [            ] (the “Employee”).

WHEREAS, the Employee is a key employee of Tidewater or one of its subsidiaries
and Tidewater considers it desirable and in its best interest that the Employee
be given an added incentive to advance the interests of Tidewater in the form of
restricted shares of common stock of Tidewater, $0.10 par value per share (the
“Common Stock”) in accordance with the Tidewater Inc. 2009 Stock Incentive Plan
(the “2009 Plan”), which was approved by Tidewater’s stockholders at their 2009
annual meeting; and

WHEREAS, Tidewater considers it desirable and in its best interest to make an
additional grant of restricted shares of Common Stock to the Employee, in
accordance with the Tidewater Inc. 2006 Stock Incentive Plan (the “2006 Plan”
and, together with the 2009 Plan, the “Plans” and each, a “Plan”), which was
approved by Tidewater’s stockholders at their 2006 annual meeting. Tidewater and
its subsidiaries shall be collectively referred to herein as the “Company.”

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

I.

Restricted Stock

1.1 2011 Grant. Effective on the Date of Grant, Tidewater hereby grants to
Employee a restricted stock award of [            ] shares of Common Stock (the
“2011 Grant”) under the 2009 Plan, subject to the terms, conditions, and
restrictions set forth in the 2009 Plan and in this Agreement.

1.2 Special Grant. Effective on the Date of Grant, Tidewater hereby grants to
the Employee an additional restricted stock award of [            ] shares of
Common Stock (the “Special Grant” and, together with the 2011 Grant, the
“Restricted Stock”) under the 2006 Plan, subject to the terms, conditions, and
restrictions set forth in the 2006 Plan and in this Agreement.

1.3 Award Restrictions. The period during which the restrictions imposed on the
Restricted Stock by the applicable Plan and this Agreement are in effect is
referred to herein as the “Restricted Period.” During the Restricted Period, the
Employee shall be entitled to all rights of a stockholder of Tidewater,
including the right to vote the shares and, except with regard to any shares of
Performance-Based Restricted Stock (as defined in Section 1.4(a) below), to
receive all dividends and other distributions declared thereon. All dividends
and other distributions relating to any Performance-Based Restricted Stock will
accrue when declared and

 

1



--------------------------------------------------------------------------------

be paid to the Award Recipient only upon the vesting of the related
Performance-Based Restricted Stock. The right to vote the Restricted Stock and
any right to receive dividends thereon may not be sold, assigned, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered during the Restricted
Period.

1.4 Vesting Terms.

(a) Types of Restricted Stock. [            ] of the shares of 2011 Grant and
all of shares of the Special Grant shall vest based on the continued employment
of the Employee as provided in Section 1.4(b) below (the “Time-Based Restricted
Stock”). The remaining [            ] of the shares of 2011 Grant shall vest
based upon continued employment and the satisfaction of performance criteria as
provided in Section 1.4(c) below (the “Performance-Based Restricted Stock”).

(b) Time-Based Restricted Stock. The Restricted Period for the Time-Based
Restricted Stock shall end and the shares of Time-Based Restricted Stock shall
become vested and freely transferable as set forth below if, except as provided
in Section 1.4(d), the Employee remains employed by the Company on such dates:

 

Percentage of

Special Grant

   Percentage of
Time-Based Restricted Stock
in 2011 Grant    Vesting Date

25%

   25%    March 16, 2012

25%

   25%    March 16, 2013

25%

   25%    March 16, 2014

25%

   25%    March 16, 2015

(c) (i) Performance-Based Restricted Stock. The Restricted Period for the
Performance-Based Restricted Stock shall end and the shares of Performance-Based
Restricted Stock shall become vested and freely transferable on the later of
May 1, 2015 or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2015 is filed with the SEC, subject to (A) continued employment
through the end of the Restricted Period, except for termination as a result of
death or Disability as provided in Section 1.4(d); and (B) the simple average of
the Return on Capital Employed (“SAROCE”) of each of the four fiscal years
included in the Performance Period equaling or exceeding 9% (the weighted
average cost of capital in place as of April 1, 2011) (the “Performance
Metric”). The “Performance Period” shall consist of the four fiscal years during
the period that begins April 1, 2011 and ends March 31, 2015.

(ii) If the Performance Metric is not met, then all shares of Performance-Based
Restricted Stock and related dividends will be immediately forfeited and
canceled.

 

2



--------------------------------------------------------------------------------

(iii) “Return on Capital Employed” (“ROCE”), which is also referred to as return
on total capital, shall be calculated consistent with the Company’s normal
calculations of economic value added (“EVA”) for the annual bonus program. ROCE
equals net operating profit after taxes (“NOPAT”) divided by Average Capital
Employed. NOPAT equals revenues less operating expenses (including depreciation)
and taxes on operating profit. Average Capital Employed equals the average of
fixed assets plus working capital.

(iv) Certain adjustments to NOPAT and Average Capital Employed will be made in
determining ROCE. Accordingly, the following items will be added to or
subtracted from NOPAT and Average Capital Employed as reported in the Company’s
financial statements in order to determine ROCE and Average Capital Employed for
purposes of this Agreement:

(A) Cumulative effect of accounting changes;

(B) Extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30;

(C) Discontinued operations;

(D) Unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30; and

(E) All other items that resulted in adjustments to the EVA calculation for
purposes of determining the annual bonuses paid by the Company for the fiscal
year ending March 31, 2011 and prior fiscal years.

(v) Prior to any vesting of Performance-Based Restricted Stock hereunder, the
Committee shall certify in writing, by resolution or otherwise, the SAROCE level
achieved as compared to the Performance Metric and whether the shares of
Performance-Based Restricted Stock have vested.

II.

Book Entry

2.1 The Company’s Stock Issuance Records. A book entry in the Company’s stock
issuance records shall reflect the Restricted Stock as registered in the name of
the Employee and that during the Restricted Period the transferability of shares
of Restricted Stock is restricted in accordance with the terms and conditions
(including conditions of forfeiture) contained in the applicable Plan and this
Agreement and that copies of the applicable Plan and Agreement are on file in
the office of the Secretary of Tidewater.

2.2 Removal of Restrictions. Upon termination of the Restricted Period with
respect to all or a portion of the Restricted Stock, Tidewater shall cause the
restrictions on transfer reflected in the book entry with respect to such shares
to be removed and upon the Participant’s request, shall cause a stock
certificate without a restrictive legend covering the vested Restricted Stock to
be issued in the name of the Employee or his nominee. Upon removal of the
restrictive

 

3



--------------------------------------------------------------------------------

legend from the book entry or upon receipt of a stock certificate without a
restrictive legend, the Employee is free to hold or dispose of such shares,
subject to applicable securities laws.

III.

Defined Terms

The definition of all capitalized terms used herein and not otherwise defined
herein shall be as provided in the applicable Plan.

IV.

Recovery Right of the Company

The Company has the right to recover any Restricted Stock issued under either
Plan to the Employee, if (a) the grant, vesting, or value of such awards was
based on the achievement of financial results that were subsequently the subject
of a restatement; (b) the Employee is subject to the Company’s Executive
Compensation Recovery Policy; (c) the Employee engaged in intentional misconduct
that caused or partially caused the need for the restatement; and (d) the effect
of the restatement was to decrease the financial results such that such grant
would not have been earned or would have had a lesser value. The Employee
accepts the Restricted Stock subject to such recovery rights of the Company and
in the event the Company exercises such rights, the Employee shall promptly
return the Restricted Stock to the Company upon demand. If the Employee no
longer holds the Restricted Stock at the time of demand by the Company, the
Employee shall pay to the Company, without interest, all cash, securities, or
other assets received by the Employee upon the sale or transfer of such shares.
The Company may, if it chooses, effect such recovery by withholding from other
amounts due to the Employee by the Company.

V.

Withholding Taxes

At any time that the Employee is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the lapse of restrictions on Restricted Stock, unless the Employee has
previously provided the Company with payment of all applicable withholding
taxes, the Company shall withhold from the shares of Restricted Stock on which
the restrictions are lapsing shares with a value equal to the minimum statutory
amount required to be withheld. The value of the shares to be withheld shall be
based on the Fair Market Value of the Common Stock on the date that the amount
of tax required to be withheld is determined.

VI.

No Contract of Employment Intended

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Employee’s employment relationship with the Company
at any time.

 

4



--------------------------------------------------------------------------------

VII.

Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

VIII.

Amendment, Modification or Termination

The Committee may amend, modify, or terminate any Restricted Stock at any time
prior to vesting in any manner not inconsistent with the terms of the applicable
Plan. If the Restricted Stock is intended to qualify as performance-based
compensation under Section 162(m) of the Code, the Committee may not use its
discretion to increase the compensation payable to the Employee hereunder in
violation of the “performance-based compensation” requirements of Section 162(m)
of the Code. Notwithstanding the foregoing, no amendment, modification, or
termination may materially impair the rights of an Employee hereunder without
the consent of the Employee.

IX.

Inconsistent Provisions

The Restricted Stock granted hereby are subject to the provisions of the
applicable Plan, as in effect on the date hereof and as it may be amended. In
the event any provision of this Agreement conflicts with such a provision of the
applicable Plan, the Plan provision shall control. The Employee acknowledges
that a copy of each Plan was distributed to the Employee and that the Employee
was advised to review such Plans prior to entering into this Agreement. The
Employee waives the right to claim that the provisions of the Plans are not
binding upon the Employee and the Employee’s heirs, executors, administrators,
legal representatives, and successors.

X.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.

XI.

Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Employee and Tidewater intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
such provision that is not susceptible of such reformation shall be ignored so
as to not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------

XII.

Entire Agreement; Modification

The Plans and the Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein. The Agreement may not be
modified without the approval of the Committee and the Employee, except as
provided in the applicable Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time. Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.

XIII.

Section 83(b) Election

The Employee has reviewed with the Employee’s own tax advisors the federal,
state, local, and foreign tax consequences of the transactions contemplated by
this Agreement. The Employee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Employee
understands that the Employee (and not the Company) shall be responsible for the
Employee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Employee understands that the Employee may
elect to be taxed at the time the shares of Restricted Stock are granted by
filing an election under Section 83(b) of the Code with the IRS within thirty
days from the Date of Grant and providing a copy to the Company. The Employee
acknowledges that it is the Employee’s sole responsibility and not the Company’s
to file timely the election under Section 83(b), even if the Employee requests
the Company or its representatives to make this filing on the Employee’s behalf.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

TIDEWATER INC.

 

Dean E. Taylor Chairman, President and Chief Executive Officer

 

[Employee Name]

 

6